Por CUANTO, en el recurso de epígrafe se ha presentado una mo-ción, debidamente notificada á uno de los abogados de la querellada, al efecto de que los Estados Unidos de América en el ejercicio de su poder de dominio eminente, adquirió para fines de defensa nacional, mediante procedimiento de expropiación forzosa incoado ante la Corte de Distrito de los Estados Unidos para Puerto Rico, una parcela de terreno que se describe coma sigue:
“(a) Rural: Parcel of land situated in. Point Eraile, Municipality of Do-rado, Puerto Bieo; composed of I acre, equal to 1.029 eds., equivalent to 39 ares and 30 centiares; bounded on the North, East, South and-West by lands of Central Constancia.” ' ~
Por cuanto, se hace constar en dicha moción que la parcela arriba descrita se segregó de la finca principal, que está sujeta al lis pendens, y que se describe así:
“(i) Rústica: Terreno en el barrio del Pueblo de la jurisdicción del Do-rado, compuesta de Doscientas una Cuerdas, equivalentes a setentinueve hectáreas *970y diez eentiáreas, lindante por el Norte, la Playa o sea el Mar Caribe (sio) ? al Sur doña Joaquina Telsehea; al Oeste la misma y doña Dolores Arrazain y al Este, el Río de la Plata.”
Inscrita en el Registro de la Propiedad de San Juan, Sección Segunda, con el número 1S8.
POR CUANTO, la parcela de terreno descrita con la letra (a) en esta resolución será dedicada por los Estados Unidos de América a fines militares en la defensa nacional.
Por Cuanto, el querellante Pueblo de Puerto Rico ha solicitado en dicha moción, la cual se notificó oportunamente a la querellada, que a los efectos de que la parcela d'escrita bajo la letra (a) sea se-gregada- e inscrita a favor de los Estados Unidos de América, libre de los efectos del presente recurso, se dicte una resolución declarando desistido este procedimiento en lo que respecta a dicha parcela, y ordenando, además, que la anotación de este procedimiento, en cuanto a dicha parcela, sea cancelada en el referido Registro de la Pro-piedad de San Juan, Sección Segunda.
Por tanto, este tribunal declara con lugar la moción radicada por el querellante y en su consecuencia se autoriza que la parcela descrita bajo la letra (a) en el primer Por Cuanto de esta resolu-ción, sea segregada de la parcela descrita bajo la letra (6) en el segundo Por Cuanto de esta resolución, e inscrita a favor de los Estados Unidos de América, libre de los efectos del presente recurso; se declara desistido este procedimiento en lo que respecta a dicha parcela (a) ; y se ordena además que la anotación de este procedi-miento de quo warranto en cuanto a la descrita parcela (a) sea cancelada .en el Registro de la Propiedad de San Juan, Sección Se-gunda, quedando el lis pendens subsistente tanto sobre el remanente de la finca principal (b) de la cual se ha segregado la parcela des-crita en el primer Por Cuanto de esta resolución, como sobre los demás bienes de la querellada Compañía Azucarera del Toa.